Citation Nr: 1524291	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-22 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for PTSD and assigned a 50 percent disability rating, effective May 6, 2011.  

The issue of entitlement to service connection for diabetes mellitus has been raised by the record.  See May 2012 Representative correspondence.  As this claim does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Therefore, the issue is referred to the AOJ for appropriate action.

The issue of entitlement to a disability rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, and mood; since the effective date of service connection.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  8 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities. 
PTSD is rated under Diagnostic Code 9411, which provides a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

Analysis

The Veteran was afforded a VA examination in July 2011.  He reported that had been married 33 years and had children who provided good support.  He reported that he was employed full-time and had worked consistently since his discharge from the military.  He denied any problems with alcohol or illicit drugs, denied smoking, and denied having any legal problems pending resolution.  During examination, the Veteran recalled several stressful combat situations while in active service.  The Veteran reported recurrent and distressing recollections of his time in service, recurrent distressing dreams, and intense psychological distress at exposure to internal or external cues that resembles aspect of the traumatic event.  He also reported markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and restricted range of affect.  He further reported difficulty falling or staying asleep, irritability or outburst of anger, and difficulty concentrating.  

Following objective examination, the examiner noted anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The Veteran was capable of managing his financial affairs.  The examiner noted that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He assigned a GAF score of 50.  

In a private psychological evaluation conducted by the Human Growth Center of New Jersey, in August 2011, the examiner documented that the Veteran was oriented in all spheres.  His affect was blunted and his mood was empty.  He presented himself in appropriate fashion, but averted eye contact.  His speech was logical and coherent.  His recent and remote memory appeared moderately impaired.  There was no evidence of hallucinations, and insight and judgement were good.  Bi-weekly individual therapy sessions were recommended.  

In correspondence dated May 2013, Dr. Mouhtis of the Human Growth Center of New Jersey noted that the Veteran's PTSD had worsened to the point that he needed job modifications to continue working.  

On VA examination in October 2013, the Veteran reported that he still worked as a union representative but his symptoms were increasingly impacting his ability to work.  He reported attending weekly group therapy sessions in the private sector and saw an individual therapist as needed.  He had 6+ alcoholic drinks 2 to 3 times per week, particularly when his symptoms were bothering him.  He noted that this had increased over the past two years.  He also had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startled responses.   

The examiner found the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  He assigned a GAF score of 47.  

Private treatment records from the Human Growth Center dated from March 2013 through February 2013, note the Veteran's PTSD symptoms included problems with concentration and focus, anxiety, depressed mood, and feeling overwhelmed at work.  

The GAF scores of 50 and 47, assigned by the July 2011 and the October 2013 VA examiners, respectively, are indicative of serious symptoms or serious impairment in social and occupational functioning.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2014).  Furthermore, the record demonstrates the Veteran's PTSD resulted in deficiencies in work, inasmuch as he has reported feeling overwhelmed, and private treatment providers noted that his PTSD has exacerbated to the point that he needs job modifications in order to continue working.  The evidence indicates deficiency in mood, as the Veteran has reported feelings of detachment from others, irritable mood, and generalized anxiety.  See records from Human Growth Center, dated March 2014.  The record thus shows deficiencies in most of the areas needed for a 70 percent rating.  Thus, affording the Veteran the benefit of the doubt, the Board finds that that the record supports 70 percent rating for the entire appellate period.  


ORDER

Entitlement to an initial 70 percent, rating for PTSD is granted.


REMAND

Private treatment records dated in August 2011 from the Human Growth Center of New Jersey indicate the Veteran's began receiving treatment in June 2011.  In additional correspondence dated in May 2013, Dr, Mouhtis indicated the Veteran was receiving continued mental health treatment at the Human Growth Center of New Jersey.  Treatment dated from August 2011 through February 2014 has been associated with the claims file.  VA has a duty to obtain the outstanding records of private treatment.  Massey v. Brown, 7 Vet App 204 (1994); 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to authorize VA to obtain records of his mental health treatment from the Human Growth Center of New Jersey for the periods dated from June 2011 through August 2011; and from February 2014 to the present.  Tell the Veteran that he may submit the records himself.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


